Citation Nr: 1510765	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to April 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision which adjudicated various increased rating claims by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Rice

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

The case was previously before the Board in March 2011, which resulted in a remand.  In March 2014, the Board denied the claims before it.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter "the Court").  The parties entered into a Joint Motion for Partial Remand (JMR).  In November 2014, the Court granted the Joint Motion.  

The Veteran's representative argued in a November 2014 informal hearing presentation that the JMR had indicated that the Board may have erred when it found that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was not before it and that the claim had been returned to the Board for this reason.  It's unclear where this argument originated as TDIU is not an issue subject to the aforementioned joint remand.  In Carter v. Shinseki, the U.S. Court of Appeals for Veterans Claims (CAVC) held "when an attorney agrees to a JMR based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by 

the attorney in the motion."  26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)).   The Board additionally notes that the information indicated in the informal hearing presentation does not cite to evidence found in this Veteran's claims file; for example, indicating that TDIU was adjudicated in an August 2012 rating decision which is not the case.  It appears likely that the representative's informal hearing presentation applies to a JMR for a different Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR indicated that the Veteran may suffer from incapacitating episodes due to her knee disability; noting that a November 2008 VA examination indicated incapacitating episodes of 15 to 20 minutes and a June 2009 private treatment note indicated intermittent incapacitating episodes.  

Additionally, the JMR cites to the November 2008 VA examination and a June 2009 x-ray report suggesting that the Veteran has subluxation of the left knee.  The JMR remanded the Veteran's claim for an increased rating for her left ankle as inextricably intertwined with the claim for an increased rating for a left knee disability; due to the possibility of a higher rating for arthritis of two major joints with incapacitating episodes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of the left knee arthritis and status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.  

Specifically, following review of the claims file and a thorough orthopedic examination of the Veteran's knee, the physician should identify all symptoms of the service-connected left knee arthritis and status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.  The examiner should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe and note the severity of any subluxation or instability, crepitance, or locking caused by the service-connected left knee arthritis.  The examiner should evaluate any functional loss due to pain, weakness, and fatigability, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

The examiner should also comment as to whether the Veteran has any incapacitating episodes, and attempt to quantify the resulting dysfunction by estimating the additional limitation of motion resulting from incapacitating episodes.  The examiner should discuss the findings from the November 2008 VA examination report and June 2009 private medical report (that have been summarized in this document).

2.  After the above has been completed to the extent possible, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




